Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 1 of 12 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
ITAY KESHET,
Plaintiffs, Index No. 20-CV-
-against-
COMPLAINT AND
THE CITY OF NEW YORK, THE NEW YORK JURY DEMAND
CITY DEPARTMENT OF CORRECTION,
DETECTIVE LUIS COTES, and JOHN DOES
#1-#10,
Defendants.
Xx

 

Plaintiff ITAY KESHET, by his counsel, HOGAN & CASSELL LLP, for his Complaint
alleges as follows.

INTRODUCTION

1. This is a civil rights action in which plaintiff seeks relief for the violation of his
rights secured by, inter alia, 42 U.S.C. §1983, the Fourth and Fourteenth Amendments to the
United States Constitution, and the New York State Constitution.

2. The claims arise from incidents on or about March 13, 2019 in which Officers of
the New York City Police Department (“NYPD”) and personnel of the New York City
Department of Correction (“DOC”), acting under color of state law, intentionally and willfully
subjected plaintiff to, inter alia, false arrest, false imprisonment, excessive force, and battery.

3, Plaintiff seeks monetary damages (special, compensatory, and punitive) against
defendants, as well as an award of costs and attorneys’ fees, and such other and further relief as

this Court deems just and proper.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 2 of 12 PagelD #: 2

VENUE AND JURISDICTION

4. This action is brought pursuant to 28 U.S.C. §1331, 42 U.S.C. §1983, and the
Fourth and Fourteenth Amendments to the United States Constitution.

5. The amount in controversy exceeds $75,000, excluding interest and costs.

6. Venue is laid within the United States District Court for the Eastern District of
New York in that defendant City of New York (“City”) is located within, and is a substantial part
of the events giving rise to the claims as they occurred within the boundaries of the Eastern
District of New York.

PARTIES

7. Plaintiff Itay Keshet is an individual, and is now and at all times mentioned in this
complaint a legal resident of the City and State of New York.

8. The City of New York is a municipal corporation organized under the laws of the
State of New York. At all times relevant hereto, defendant City, acting through the NYPD and
DOC, was responsible for the policy, practice, supervision, implementation, and conduct of all
NYPD and DOC matters, respectively, and was responsible for the appointment, training,
supervision, discipline and retention and conduct of all NYPD and DOC personnel. Jn addition,
at all times here relevant, defendant City was responsible for enforcing the rules of the NYPD
and DOC, and for ensuring that NYPD and DOC personnel obey the laws of the United States
and the State of New York.

9. Detective Luis Cotes was, at all time herein, a police officer employed by the
NYPD, and as such was acting in the capacity of an agent, servant and employee of the City.

Upon information and belief, at all times relevant hereto, Detective Cotes was plaintiff's
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 3 of 12 PagelD #: 3

“arresting officer” and was under the command of the 90th Precinct of the NYPD. Defendant
Cotes is sued in his individual capacity.

10. John Does #1-10, inclusive, are individuals whose names currently are
unknown to plaintiff, are employees of the NYPD and/or DOC, and are sued in their individual
capacities.

11. At all times here mentioned, defendants were acting under color of state
law, to wit, under color of the statutes, ordinances, regulations, policies, customs and usages of
the City and State of New York.

FACTUAL ALLEGATIONS

12. Plaintiff is a medical doctor, licensed in the States of New York, Ohio,
Wisconsin, lowa, Minnesota, Montana and California,

13. On March 12, 2019, plaintiff resided with an individual named William
Dane in an apartment in a building known as and located at 71 Scholes Street, County of Kings,

State of New York.
14. At approximately 3:02 p.m. that day, United States Postal Inspector

Michelle Purnavel and two male individuals came to plaintiff’s residence and Inspector Purnavel
requested that Plaintiff sign for two (2) packages which she was holding and attempting to
deliver to him at the open door to his apartment.

15. One of the male individuals accompanying Inspector Purnavel was later
identified as Detective Luis Cote, shield #1298 of the Criminal Enterprise Investigation Section
of the New York City Police Department.

16. As Plaintiff touched one of the packages which were still being held by

Inspector Purnavel, Detective Luis Cotes immediately arrested plaintiff, and numerous other
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 4 of 12 PagelD #: 4

law-enforcement personnel appeared and entered his dwelling. These individuals were later
identified as members of Homeland Security Investigations (“HSI”).

17. A search by the members of HSI of the residence was immediately
conducted, and although plaintiff asked to see a Search Warrant, his request was refused. In less
than half an hour, the search was terminated, and plaintiff was arrested and transported by HSI to
the NYPD’s 90" Precinct, where his custody was transferred to the NYPD and DOC.

18. At no time was the arrest of the plaintiff made with probable cause or
reasonable suspicion that he had committed any crime.

19, Plaintiff was held at the police precinct, and after several hours, was
transferred to the Central Booking area.

20. The following evening, while in the custody of the NYPD and/or DOC,
plaintiff was restrained with plastic zip-ties, was aimlessly moved about the facility with no
explanation, and was insulted, intimidated, harassed, threatened, pepper sprayed, beaten and
surrounded by numerous officers (NYPD and/or DOC personnel, i.e., JOHN DOES #1 through
#10) including, upon information and belief, an individual named D. H. Martinez. These persons
forcibly lifted plaintiff from the ground and carried him to an unknown location while he was in
extreme pain due to a right arm injury they had caused.

21. Plaintiff was told he was being taken to the showers, and was placed, fully
clothed and still bound by zip ties, into a metal cubicle in which he could not turn around. The
shower water was turned on, and the water temperature grew from cold, to warm, to hot, to

scalding. His pleas and screams elicited nothing but laughter from those outside the cubicle.

Eventually, plaintiff passed out.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 5 of 12 PagelD #: 5

22. When plaintiff regained consciousness, he found himself on the floor of
the shower, at which time scalding water was still falling upon him from the showerhead. Upon
information and belief, that water had been turned on by unknown NYPD and/or DOC
personnel.

23. This scalding shower caused plaintiff to suffer first-degree burns upon his
neck, chest, shoulder and abdomen. The NYPD and DOC personnel refused to allow him to see
a doctor or go to a hospital as they termed his injuries “insignificant”. Instead, they took him
their “clinic”. After being assessed by a physician who clearly did not believe plaintiff himself
was a physician but then used a computer to research his credentials, the doctor could not avoid
the fact that there was clear evidence that he had been scalded over his head, neck, back,
stomach, chest, arms, and parts of his upper legs. He was given a single 5-325 Percocet and was
told that he was not going to be released, but that now it was time to go to jail.

24. Plaintiff then was moved to Riker’s Island and placed in protective
custody, and he was treated the following day by City Health + Hospitals medical personnel.

25, On his final day in jail, Plaintiff was loaded onto a bus en-route to court
and was handcuffed to another inmate. The handcuffs were extremely painful as his arms were
significantly bruised and his right arm in particularly was severely hurt from being lifted and
beaten before having been thrown in the shower. As the bus bounced, plaintiff had to make
physical adjustments to keep the cuffs from grinding into his injuries, which angered the man to
which he was handcuffed, which resulted in a series of beatings by that man which were
administered each time plaintiff flinched. These beatings took place in full view of corrections

officers on the bus, but who did nothing to stop the attacks.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 6 of 12 PagelD #: 6

26. At all times during the events described above, the defendants were
engaged in a joint venture and formed an agreement to violate plaintiffs rights. The individual
NYPD officers and DOC personnel assisted each other in performing the various actions
described, and lent their physical presence and support and the authority of their office to each
other during said horrific events. They failed to intervene in the obviously illegal actions of their
fellow officers and personnel as described against plaintiff.

27. Plaintiff was held in court for the balance of the day. He was not
permitted to speak with a lawyer, a judge, or anyone who would explain what was going on. It
was not until the end of the day that a DOC officer came to the cell in which he was being held
and said, ‘you’re being released’. Within 20 minutes he was released, left standing outside in
downtown Manhattan, wearing khaki scrubs, and shoes with no laces on a cold snap in March, in

the evening, completely disoriented. Plaintiff walked from the courthouse to his apartment in

 

Williamsburg.
28. During all of the events above described, defendants acted maliciously and
with intent to injure plaintiff.
FACTUAL ALLEGATIONS
29. As a direct and proximate result of the acts of defendants, plaintiff

suffered the following injuries and damages:

a) Violation of his rights pursuant to the Fourth and Fourteenth Amendments
to the United States Constitution to be free from an unreasonable search and seizure
of his person;

b) _— Violation of his right to Due Process of Law under the Fourteenth

Amendment to the United States Constitution;
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 7 of 12 PagelD #: 7

c) Violation of his New York State Constitutional rights under Article 1,
Section 12 to be free from an unreasonable search and seizure;

d) ‘Violation of his New York State Constitutional rights under Article 1,
Section 6 to due process;

e) Physical pain and suffering;

f) Emotional trauma and suffering, including fear, embarrassment,
humiliation, emotional distress, frustration, extreme inconvenience and anxiety; and,

g) __ Loss of liberty.

 

FIRST CAUSE OF ACTION
(42 USC §1983)
30. The preceding paragraphs are hereby incorporated by reference.
31. Defendants have deprived plaintiff of his civil, constitutional and statutory

rights under color of law and have conspired to deprive him of such rights, and are liable to
plaintiff under 42 USC §1983.

32, Defendants’ conduct deprived plaintiff of his right to be free of
unreasonable searches and seizures, pursuant to the Fourth and Fourteenth Amendments to the
United States Constitution. Defendants’ conduct also deprived plaintiff of his right to due
process of law, pursuant to the Fourteenth Amendment of the United States Constitution.

33. Defendants falsely arrested and wrongfully confined plaintiff, and failed to

intervene in each other’s obviously illegal acts.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 8 of 12 PagelD #: 8

SECOND CAUSE OF ACTION
(MUNICPAL AND SUPERVISORY LIABILITY)

34, The preceding paragraphs are hereby incorporated by reference.

35. The City of New York is liable for the damages suffered by plaintiff as a
result of the conduct of its employees, agents and servants, in that, after learning of their
employees’ violation of plaintiff's constitutional rights, it failed to remedy the wrong; in that it
has created a policy or custom under which unconstitutional practices occurred and allowed such
policies or customs to continue, and in that it has been grossly negligent in managing
subordinates who caused the unlawful condition or event(s). The City has been alerted to the
regular use of excessive force and false arrests by its police officers and excessive force by its
correction officers, but has nevertheless exhibited deliberate indifference to such excessive force
and false arrests; that deliberate indifference caused the violation of plaintiff's constitutional
rights in this case.

36. The aforesaid events were not isolated instances. The City has been aware
for some time, from lawsuits, notices of claim, complaints filed with the Civilian Complaint
Review Board, and judicial ruling suppressing evidence and finding officers incredible as a
matter of law, that a disturbing number of its police and corrections officers use excessive force,
unlawfully search and seize citizens, bring charges against citizens with no legal basis, perjure
themselves in charging and reporting instruments and testimony, and fail to intervene in and
report the obviously illegal actions of their fellow officers. Nevertheless, the City has allowed

policies and practices that allow the aforementioned to persist.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 9 of 12 PagelD #: 9

37. The City is aware that all of the aforementioned has resulted in violations
of citizens’ constitutional rights. Despite such notice, the City has failed to take corrective
action. This failure and these policies caused the officers involved in this matter to violate
plaintiffs civil rights, without fear of reprisal.

38. Plaintiff has been damaged as a result of the deliberate indifference of the
City to the constitutional rights of the City’s inhabitants.

39, The City is liable for the damages suffered by plaintiff as a result of the
conduct of its employees, agents, and servants, in that, after learning of its employees’ violation
of plaintiff's constitutional rights, it failed to remedy the wrong; it has created a policy or custom
under which unconstitutional practices occurred and allowed such policies or customs to
continue and it has been grossly negligent in managing subordinates who caused the unlawful
condition or event. The City has been alerted to the regular use of excessive force and false
arrests by its police and corrections officers, but has nevertheless exhibited deliberate
indifference to such excessive force and false arrests; that deliberate indifference caused the

violation of plaintiff's constitutional rights in this matter.

THIRD CAUSE OF ACTION
(CONSPIRACY)
40. The preceding paragraphs are hereby incorporated by reference.
41, Defendants agreed to violate the plaintiff's rights in the manner described

above. Further, defendants made an agreement to attempt to cover-up the assaults committed
against plaintiff by Detective Cotes and the unnamed corrections officer(s) and/or personnel.

42. Defendants took action in furtherance of this conspiracy by failing to

report the assaults committed by them against plaintiff.
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 10 of 12 PagelD #: 10

 

43. Plaintiff was injured as a result of defendants’ conspiracy.
FOURTH CAUSE OF ACTION
(CONSTITUTIONAL TORT)
44, The preceding paragraphs are hereby incorporated by reference.
45. Defendants, acting under color of state law, violated plaintiff's rights

pursuant to §§5, 6 and 12 of the New York State Constitution.
46. A damages remedy here is necessary to effectuate the purposes of §§5, 6
and 12 of the New York State Constitution, and appropriate to ensure full realization of

plaintiff's rights under those sections.

FIFTH CAUSE OF ACTION
(NEGLIGENT HIRING AND RETENTION)

47. The preceding paragraphs are hereby incorporated by reference.

48. Defendant City, through the NYPD and DOC, owed a duty of care to
plaintiff to prevent the loss of liberty and physical and mental abuse sustained by plaintiff.

49, Defendant City, through the NYPD and DOC, owed a duty of care to
plaintiff because under the same or similar circumstances a reasonable, prudent and careful

person should have anticipated an injury to plaintiff or those in a position similar to that of

plaintiff as a result of this conduct.

50. Upon information and belief, defendant officers and/or personnel were

incompetent and unfit for their respective positions.

51. Upon information and belief, defendant City knew or should have known

through exercise of reasonable diligence that the officer and/or personnel defendants were

10
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 11 of 12 PagelD #: 11

potentially dangerous and had previously falsely arrested civilians without probable cause, or
had used excessive force against those being placed under arrest or while in custody.
52. Because of the defendant City’s negligent hiring and retention of

defendant officers and/or personnel, plaintiff incurred the damages described above.

 

SIXTH CAUSE OF ACTION
(RESPONDEAT SUPERIOR)
53. The preceding paragraphs are hereby incorporated by reference.
54. Defendants’ intentional tortuous acts were undertaken with the scope of

their respective employment by defendant City, and in furtherance of defendant City’s interest.
55. As a result of defendants’ tortious conduct in the course of their respective
employment and in furtherance of the business of defendant City of New York, plaintiff was

damaged.

JURY DEMAND

56. _—_‘ Plaintiff demands a trial by jury.

WHEREFORE, plaintiff demands judgment against the defendants, jointly and

severally, as follows:

A. In favor of plaintiff in an amount to be determined by a jury for each of plaintiff's

causes of action;

B. Awarding plaintiff punitive damages in an amount to be determined by a jury;

1]
Case 1:20-cv-02604-WFK-SMG Document1 Filed 06/11/20 Page 12 of 12 PagelD #: 12

C. Awarding plaintiff reasonable attorneys’ fees, costs and disbursements of this action;

and,

D. Granting such other and further relief as this Court deems just and proper.

Dated: New York, New York
June 10, 2020

Hogan & Cassell LLP

Michael Cassell, Esq.
Attorney(s) for Plaintiff
500 North Broadway, Suite 153

Jericho City, NY 11753
Tel.: (516) 942-4700

To: NEW YORK CITY
CORPORATION COUNSEL’S OFFICE
100 Church Street, 4" Floor
New York, New York 10007

NEW YORK CITY DEPARTMENT
OF CORRECTION

Cynthia Brann, Commissioner

75-20 Astoria Boulevard

East Elmhurst, New York 11370

Detective Luis Cotes

c/o N.Y.P.D. 90" Precinct
211 Union Avenue

Brooklyn, New York 11211

JOHN DOES #1-10

c/o N.Y.P.D. 90" Precinct
211 Union Avenue

Brooklyn, New York 11211

12
